Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 8 December 2021 are acknowledged.  Claims 1-34 are currently pending.  Claims 4-5, 9-16, 18-29, 31 and 33 were previously withdrawn.  Claim 1 is amended.  Claims 1-3, 6-8, 17, 30, 32, and 34 are examined on the merits within.

Withdrawn Rejections
2.	Applicants’ arguments, filed 8 December 2021, with respect to the 35 U.S.C. 112, Second Paragraph Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112, Second Paragraph Rejection of claims 1-3, 6-8, 17, 30, 32, and 34 has been withdrawn.

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3, 6-8, 17, 30, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatmi et al. (WO2010/075065) in view of Modi (U.S. Patent Application Publication No. 2009/0246257), Glidden et al. (U.S. Patent Application Publication No. 2009/0324710) and Holm et al. (U.S. Patent Application Publication No. 2007/0014846).
Fatmi et al. teach methods for enhancing the release and/or absorption of poorly water soluble agents by dissolving, melting, or suspending a poorly water soluble active agent in one or more fatty acids, conjugated fatty acids, surfactants of high HLB value and/or hydrophilic polymers.  The molten active agent mixture is then suspended and homogenized in a hydrophilic or lipophilic carrier to form microparticles suspended in the carrier.  See abstract.  Conjugated fatty acids include glycerol monostearate or sorbitan monostearate (i.e., wax).  See page 10, lines 3-11.  The concentration range of fatty acids, such as sorbitan monostearate range from 1 to 20%.  See page 10, lines 3-14.  Surfactants include polysorbate, polyethoxylated castor oils, etc. (i.e., emulsifiers).  See page 10, lines 16-32.  Surfactants are present in 1 to 50% of the composition.  See page 11, lines 21-23.  The molten mixture is suspended in a hydrophilic carrier comprising water at 70°C until homogenous.  The mixture was then cooled to 30°C.  See Example 1.  The microparticle composition can then be encapsulated in a capsule prepared from natural and/or synthetic film forming polymers such as methyl cellulose, hydroxypropyl methyl cellulose phthalate, starch and acrylates. See page 14, lines 17-26 and page 17, lines 22-25.  Plasticizers are added to the formulation including glycerin, sorbitol, propylene glycol and maltitol.  See page 15, lines 7-11. Active agents include fenofibrate and are present in amounts of 1 to 30%.  See page 8, lines 7-18.  Example 1 comprises 10.5% glyceryl monostearate (i.e., wax), 14.5% fenofibrate (i.e., active), 57% PEG 400 (i.e., film forming polymer), and 10% Tween 20 (i.e., surfactant). Flavorings can be added to mask unpleasant tastes. See page 15, lines 26-31. 
 Fatmi et al. do not teach a wafer.

Glidden et al. teach controlled release compositions for reducing platelets which can be in the form of tablets, lozenges, edible film, readily dissolvable film, etc.  See abstract and paragraph [0370].  The edible film is manufactured by conventional methods known in the art.  Glidden et al. specifically reference U.S. Patent No. 6,596,298, which teach a method for forming an oil containing film wherein an emulsion is cast on a suitable substrate, dried to form a film, and cut to a desired dimension.  See column 11, lines 18-24.  The composition of Glidden et al. comprises fenofibrate.  See paragraph [0074].  The composition may also comprise a film forming polymer to control the release of active.  See paragraph [0016]. 
Holm et al. teach a method of manufacturing an oral dosage form by bringing a vehicle to liquid form, dissolving the fenofibrate in the melted vehicle, obtaining a solution, and spraying the solution onto a carrier.  See claim 63.  The vehicle is a hydrophobic, hydrophilic or water miscible vehicle which includes waxes.  See paragraph [0095]. Examples include beeswax, carnauba wax, castor wax, etc.  See paragraph [0101].  The composition may also comprise one or more surfactants (i.e., emulsifiers), which are involved in the wetting of the active substance and thus contributes to improved solubility characteristics.  See paragraphs [0130-0132].  The solid dosage forms include tablets, capsules, pills, powder, sachets, lozenges, troches, and the like.  See paragraph [0180]. The dosage is intended for oral, buccal, or sublingual routes.  See paragraph [0182]. The dosage form has improved bioavailability of fenofibrate.  See paragraph [0041]. The fenofibrate granulate may be compressed into a tablet and coated with a film forming polymer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a film forming polymer to the emulsion of Fatmi et al. to formulate the composition into a wafer because Modi teaches that delivery of a pharmaceutical agent via an orally administrable wafer advantageously provides a mechanism for rapid access to the activity of the pharmaceutical agent in comparison with currently available orally administrable formulations. One would have been motivated to formulate the composition into a wafer because wafers have a very rapid rate of dissolution and provides expedited delivery of the pharmaceutical agent. See paragraph [0057]. There would be a reasonable expectation of success because Glidden et al. teach fenofibrates can be administered as a film that is cut to desired dimensions. In addition, it would have been obvious to optionally add a disintegrant with the film forming polymer because Fatmi et al. teach both starch (disintegrant) and film forming polymers as capsule material, and Holm et al. teach that starch is an example of a suitable disintegrant added to fenofibrate compositions.  It would have been well within the purview of the skilled artisan to optimize the amount surfactant, carrier wax, film former, plasticizer, super disintegrant, disintegrant and taste-masking agent to achieve the desired effect while maintaining stability.  With respect to claim 1, which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
	Applicants’ arguments filed 8 December 2021 have been fully considered but they are not persuasive.
5.	Applicants argued, “The emulsion of Fatmi is not an oil-in-water emulsion. The emulsifiers of Fatmi are used to make an oil-in-water emulsion.  A content of 8% water is low for an oil-in-water emulsion. If the emulsion of Fatmi were to be dried in the manner of the present invention, a different product would be obtained.  The current process of the invention results in a structurally different product due to the process of an O/W and single drying step. Modi uses several heating and cooling cycles which would create a different product.  Modi does not teach the use of fenofibrate as a pharmaceutical agent. Glidden is silent regarding film forming polymer as a component of a wafer matrix. Holm is silent to wafers. Holm is silent to film forming polymers added to a cooled O/W emulsion and homogenizing, cooling, and drying.”
	In response to applicants’ arguments, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus it must be shown that 
With regards to the emulsion of the prior art versus the instant claims, the only mention of oil-in-water emulsion is within the preamble and product by process limitations.  However, the product is a wafer (i.e., dried product) comprising a BCS class II compound, a surfactant, a carrier wax, a film former, a plasticizer, and optional additional ingredients.  It is noted that water is not mentioned as an ingredient in the wafer. In addition, there is no mention of amounts or specific ingredients that would meet the broad category of ingredients claimed.  Based on the prior art presented, it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the composition of Fatmi et al. into a wafer because Glidden et al. teach that fenofibrate can be administered as tablets or wafers.  One would have been motivated, with a reasonable expectation of success, for ease of administration.  The prior art of Holm’s was provided to make obvious additional ingredients within the composition and modifications to the amounts of ingredients.  It is not necessary for each reference to teach each and every limitation, as long as the combination of references make obvious the claimed invention.  The prior art of Fatmi and Holm make obvious the claimed combination of ingredients to form a stable bioavailable composition.  The prior art of Modi and Glidden et al. was provided to make obvious the formulation of the composition into a wafer.  Thus a prima facie case of obviousness has been established.
Thus this rejection is maintained. 
	 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615